                             UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


MAXIMINO ARRIAGA,                                        MEMORANDUM DECISION
                                                     & ORDER DISMISSING DEFENDANTS
               Plaintiff,                               AND GRANTING MOTION FOR
                                                          SUMMARY JUDGMENT
v.

SIDNEY ROBERTS et al.                                          Case No. 2:16-cv-31 RJS

               Defendants.                               Chief District Judge Robert J. Shelby


       Plaintiff, Maximino Arriaga, brings civil-rights claims against Utah State Prison (USP)

defendants, Tony Washington, Bruce Burnham, and Sidney Roberts. See 42 U.S.C.S. § 1983

(2019). He argues these defendants violated his federal Eighth Amendment rights by providing

inadequate medical care because of Plaintiff’s immigration status.

       Defendants filed a Martinez report, (Doc. No. 29), including this documentation: (1)

declarations of Defendants and other relevant USP staff; (2) medical records; and (3) USP

grievance policy. Based on their Martinez report, Defendants move for summary judgment,

asserting qualified immunity. (Doc. No. 34.) Plaintiff replies, adding his sworn affidavit to the

evidence. (Doc. No. 38.) The Court rules for Defendants.

                             SUMMARY-JUDGMENT STANDARD

       Summary judgment is proper when “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A party may support factual assertions by “citing to particular parts of materials in the

record, including depositions, documents, electronically stored information, affidavits or
declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials.” Id. at 56(c)(1). Summary judgment’s purpose “is to

isolate and dispose of factually unsupported claims or defenses.” Celotex Corp. v. Catrett, 477

U.S. 317, 323-24 (1986).

       The movant has the “initial burden to demonstrate an absence of evidence to support an

essential element of the non-movant’s case.” Johnson v. City of Bountiful, 996 F. Supp. 1100,

1102 (D. Utah 1998). Once movant meets this burden, “the burden then shifts to the non-movant

to make a showing sufficient to establish that there is a genuine issue of material fact regarding

the existence of that element.” Id. To do so, the non-movant must “go beyond the pleadings and

‘set forth specific facts’ that would be admissible in evidence in the event of a trial from which a

rational trier of fact could find for the nonmovant.” Adler v. Wal-Mart Stores, 144 F.3d 664, 671

(10th Cir. 1999) (citation omitted). In ruling on a summary-judgment motion, this Court must

“examine the factual record and reasonable inferences therefrom in the light most favorable to

the party opposing the motion.” Sealock v. Colorado, 218 F.3d1205, 1209 (10th Cir. 2000).

       This Court notified Plaintiff that, in response to a summary-judgment motion, “Plaintiff

cannot rest upon the mere allegations in the complaint. Instead . . . Plaintiff must allege specific

facts, admissible in evidence, showing that there is a genuine issue remaining for trial.” (Doc.

No. 17, at 3.) In Plaintiff’s response, he did not identify material facts in dispute.

                                    QUALIFIED IMMUNITY

       Defendants’ assertion of qualified immunity modifies the summary-judgment review.

Asserting qualified immunity, a state employee creates a rebuttable presumption that she is

immune from the plaintiff’s § 1983 claims. See Medina v. Cram, 252 F.3d 1124, 1129 (10th Cir.



                                                   2
2001). And rather than “focus[ing] on the existence of genuine disputes of material fact,” the

court must “’determine whether plaintiff’s factual allegations are sufficiently grounded in the

record such that they may permissibly comprise the universe of facts that will serve as the

foundation for answering the legal questions before the court.’” Spencer v. Abbott, No. 16-4009,

2017 U.S. App. LEXIS 24668, at *10 n.6 (10th Cir. Dec. 5, 2017) (unpublished) (emphasis in

original) (quoting Cox v. Glanz, 800 F.3d 1231, 1243 (10th Cir. 2015)).

        The qualified immunity analysis has two parts: first, whether, under the facts alleged by

the plaintiff, the government officials violated a constitutional right; and second, “whether the

right at issue was ‘clearly established’ at the time of the defendant’s alleged misconduct.”

Pearson v. Callahan, 555 U.S. 223, 232 (citing Saucier v. Katz, 533 U.S. 194, 201 (2001)). If

the plaintiff fails to satisfy either element of his burden, the court must grant the defendant

qualified immunity. See Medina, 252 F.3d at 1128. When the material facts are not disputed, the

question of immunity “is a legal one for the court to decide.” Gomes v. Wood, 451 F.3d 1122,

1136 (10th Cir. 2006). Such is the case here.

                                 UNDISPUTED MATERIAL FACTS1

• The Amended Complaint was filed on July 30, 2017.2 (Doc. No. 16.)

• During the relevant time period, Plaintiff was a USP inmate. (Doc. No. xx)

• During the relevant time, Defendant Washington was Clinical Services Bureau Administrator at
USP. (Doc. No. 29-3, at 3.) He is the administrator of the medical department and staff, but does
not give medical treatment or input regarding clinical decisions for patients. (Id.) He is not
familiar with Plaintiff and has never met him. (Id.)


1
  In his reply to Defendants’ summary-judgment motion, Plaintiff discusses bottom-bunk clearance, falls he took,
and loss of feeling in some body parts. (Doc. No. 42.) However, the Court considers only the specific inadequate
medical claims that Plaintiff raised in the Amended Complaint and views mention of other issues to be extraneous
here.
2
  Any events that took place after this are not considered by the Court.


                                                        3
• During the relevant time, Defendant Burnham was USP medical director but did not treat
Plaintiff. (Doc. No. 29-4, at 3-4.)

• During the relevant time, Defendant Roberts was a doctor at USP. (Doc. No. 31, at 8.)

• On May 2, 2016, during an appointment about hip pain, Defendant Roberts refused Plaintiff’s
request for Neurontin. (Doc. No. 31, at 31.) Defendant Roberts believed Neurontin was not
medically indicated. (Doc. No. 29-5, at 4.) Defendant Roberts instead stated that he would
prescribe ibuoprofen or Tylenol; Plaintiff declined. (Id.) No exam was done due to Plaintiff’s
belligerence. (Id.)

• “Neurontin is not approved by the Food and Drug Administration (FDA) to treat orthopedic
pain. . . . This medication has no indication for treatment of orthopedic disorders, which is what
[Plaintiff] was requesting it for.” (Id.)

• Defendant Roberts did not know Plaintiff’s immigration status; such status was not reflected in
his medical records. (Id.) Plaintiff does not indicate any way that Defendant Roberts could have
known his immigration status.3

                                                    ANALYSIS

                                    I. LACK OF AFFIRMATIVE LINK

         The facts must clearly show what each individual defendant did to violate Plaintiff's civil

rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976) (stating personal

participation defendant is essential allegation in civil-rights action). This means that Plaintiff

must “'make clear exactly who is alleged to have done what to whom.'" Stone v. Albert, No. 08-

3
  Plaintiff states that Defendant Roberts “do[es] not dispute he is not English fluent, nor conversational,” perhaps as
though there might be a connection or inference to be made between Plaintiff’s language ability and his immigration
status. (Doc. No. 42, at 3.) However, Defendant Roberts had no reason to dispute or even address whether Plaintiff
had a language barrier. It is not relevant to immigration status. For Defendant Roberts to not dispute language ability
is not the same as Defendant Roberts knowing Plaintiff’s immigration status. This would require Defendant Roberts
to make a major leap that is neither warranted nor logical: language facility equals immigration status.

The only directly relevant evidence before the Court on Defendant Roberts’ knowledge of Plaintiff’s immigration
status is Defendant Roberts’ sworn statement that he did not know Plaintiff’s immigration status and the status was
not indicated in Plaintiff’s medical records. And this case is all about just one encounter between Defendant Roberts
and Plaintiff: a discrete medical appointment in which Plaintiff asked for Neurontin for pain, to which Defendant
Roberts replied no, but here are a couple of other options to treat pain. Even if it was relevant, there is no indication
in the evidence that the language barrier was even apparent in this relatively short, isolated interaction. Obviously,
Plaintiff was able to communicate that he wanted a specific drug and able to understand Defendant Roberts
declining the request.


                                                           4
2222, slip op. at 4 (10th Cir. July 20, 2009) (unpublished) (emphasis in original) (quoting

Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)). Plaintiff may not succeed in a

claim based solely on supervisory liability. See Mitchell v. Maynard, 80 F.3d 1433, 1441 (10th

Cir. 1996) (stating supervisory status alone is insufficient to support liability under § 1983). Nor

does "denial of a grievance, by itself without any connection to the violation of constitutional

rights alleged by plaintiff . . . establish personal participation under § 1983." Gallagher v.

Shelton, No. 09-3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

       Under these guidelines, the Court concludes Plaintiff has not affirmatively linked

Defendants Washington and Burnham to his claims, but has instead identified them merely as

supervisors--and not tied any material facts to them. Plaintiff's claims against these defendants

therefore may not survive further. And Defendants Washington and Burnham are dismissed.

   II. REMAINING DEFENDANT ROBERTS AND INADEQUATE MEDICAL CARE

       Plaintiff argues Defendant Roberts’s actions violated his Eighth Amendment rights--i.e.,

Defendant’s medical care of Plaintiff was so deficient as to equal cruel and unusual punishment.

The Court considers only the first prong of the qualified-immunity analysis: Based on the

undisputed material facts, did Defendant Roberts violate Plaintiff’s constitutional right to be free

from cruel and unusual punishment--i.e., provide inadequate medical treatment?

                           A. Deliberate Indifference Legal Standard

       Deliberate indifference to a prisoner’s serious medical needs “’constitutes the

unnecessary and wanton infliction of pain proscribed by the Eighth Amendment.’” Martinez v.

Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (quoting Estelle v. Gamble, 429 U.S. 97, 104

(1976)). “‘Deliberate indifference’ involves both an objective and a subjective component.” Id.



                                                  5
The objective component is met if the deprivation is “sufficiently serious.” Farmer v. Brennan,

511 U.S. 825, 834 (1994) (internal quotation marks omitted). A medical need is sufficiently

serious “if it is one that has been diagnosed by a physician as mandating treatment or one that is

so obvious that even a lay person would easily recognize the necessity for a doctor's attention.”

Hunt v. Uphoff, 199 F.3d 1220, 1224 (10th Cir. 1999). The subjective component is met if a

prison official “knows of and disregards an excessive risk to inmate health or safety.” Farmer,

511 U.S. at 837. ”In measuring a prison official’s state of mind, ‘the official must be both aware

of facts from which the inference could be drawn that substantial risk of serious harm exists, and

he must also draw the inference.’” Martinez, 430 F.3d at 1304 (quoting Riddle v. Mondragon, 83

F.3d 1197, 1204 (10th Cir. 1996)).

                          B. Difference of Opinion on Pain Medication

       Disagreement with medical judgment does not constitute deliberate indifference. Green v.

Branson, 108 F.3d 1296, 1303 (10th Cir. 1997). Further, negligence allegations are insufficient

to state a claim. Estelle, 429 U.S. at 105.

       In Todd v. Bigelow, 497 F. App’x 839 (10th Cir. 2012), the Tenth Circuit noted that the

inmate’s preference for Neurontin over other medicine did not give rise to an Eighth Amendment

claim. Id. at 842. “[A] difference of opinion with the medical staff as to the optimal pain-

management regimen does not amount to deliberate indifference.” Id.; see also Wishneski v.

Andrade, 572 F. App’x 563, 569 (10th Cir. 2014) (stating inmate may not prevail on challenge to

medical judgment in substituting other medicine for narcotic painkiller); Pumphrey v. Wood, No.

1:12-CV-115-TS, 2015 U.S. Dist. LEXIS 38754, at *5-20 (D. Utah March 25, 2015)

(unpublished) (holding inmate’s medical condition not sufficiently serious to state Eighth



                                                 6
Amendment claim for failure to prescribe Neurontin when medication would not stop advancing

of underlying medical condition).

                                            C. Applying Law to Facts

           Against the backdrop of these principles, Plaintiff’s claims fail on the Eighth

Amendment’s subjective prong.4 Plaintiff does not show that Defendant Roberts was deliberately

indifferent to a serious risk of substantial harm. Neurontin is not indicated for orthopedic pain.

Further, Plaintiff’s pain apparently did not reach such a threshold that he would accept

alternative pain medicine. At all relevant times, he had access to pain relief like acetaminophen

and ibuprofen. Plaintiff’s allegation that Defendant Roberts violated his Eighth Amendment

rights by refusing his choice of medicine is merely a disagreement with his treatment provider’s

medical judgment and does not show deliberate indifference. See Mosley v. Snider, 10 F. App’x

663, 664-65 (unpublished) (10th Cir. March 22, 2001) (concluding disagreement with prescribed

treatment did not support Eighth Amendment claim when doctor decided medication no longer

needed and inmate refused alternative medication); Self v. Crum, 439 F.3d 1227, 1232-33 (10th

Cir. 2006) (“[S]ubjective component is not satisfied, absent an extraordinary degree of neglect,

where a doctor merely exercises his considered medical judgment. Matters that traditionally fall

within the scope of medical judgment are such decisions as whether to consult a specialist . . .

. [W]here a doctor orders treatment consistent with the symptoms presented and then continues

to monitor the patient’s condition, an inference of deliberate indifference is unwarranted under

our case law.”). Olsen v. Stotts, 9 F.3d 1475, 1477 (10th Cir. 1993); LeDoux v. Davies, 961 F.2d

1536, 1531 (10th Cir. 1992); Ramos v. Lamm, 639 F.2d 559, 575 (10th Cir. 1980).


4
    Therefore, the Court need not address the objective prong, which it leaves undecided.


                                                           7
       There is no dispute: Defendant Roberts neither knew Plaintiff’s immigration status nor

ignored his medical needs. As a matter of law, when as here, a medical provider treats an inmate

based on the provider’s considered medical judgment--even if the inmate disagrees--the situation

does not rise to the level of deliberate indifference. Based on undisputed, material facts, Plaintiff

does not show either the objective or subjective prong of an Eighth Amendment violation.

                                          CONCLUSION

       The Court concludes that Defendants Washington and Burnham were not affirmatively

linked to a violation of Plaintiff’s civil rights. The Court further concludes that Defendant

Roberts was not deliberately indifferent to serious medical needs. And, Defendant Roberts is

entitled to qualified immunity as a matter of law.

       IT IS ORDERED that Defendants Washington and Burnham are DISMISSED with

prejudice. IT IS FURTHER ORDERED that Defendant Roberts’s Motion for Summary

Judgment is GRANTED. (Doc. No. 34.)

       Dated this 21st day of March, 2019.

                                       BY THE COURT:


                                       ________________________________
                                       CHIEF JUDGE ROBERT J. SHELBY
                                       United States District Court




                                                  8
